Citation Nr: 0029277	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
10 percent disability evaluation for PTSD, effective from May 
17, 1994.  In an August 1995 rating decision, the RO denied 
an increased rating for PTSD.  The veteran submitted a notice 
of disagreement in December 1995, specifically referencing 
the April 1995 rating decision.  Later that same month, the 
veteran appeared at a personal hearing at the RO.  In a July 
1996 rating decision, the Hearing Officer increased the 
rating for the service-connected PTSD to the current level of 
30 percent, effective from May 17, 1994.

Upon receipt of additional evidence, the RO continued the 30 
percent rating in decisions in September 1997 and March 1998.  
In a statement received in April 1998, the veteran expressed 
disagreement with the March 1998 rating action that denied a 
claim for increased rating.  The RO characterized that 
statement as a NOD and issued a statement of the case in July 
1998.  The veteran's substantive appeal was timely received 
in August 1998.

Although the RO did not issue a statement of the case 
subsequent to the July 1996 rating decision which assigned 
the increased rating, but rather considered the March 1998 
rating decision to be the action on appeal, the Board notes 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the issue of a 
higher rating for the service-connected PTSD has remained in 
appellate status since the April 1995 rating decision.

In June 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A transcript of 
that hearing is associated with the record.  At that hearing, 
the veteran submitted additional evidence and waived review 
of the evidence by the RO.  38 C.F.R. § 20.1304 (1999).

The Board remanded this case for further development in 
September 1999.  The case has returned for appellate review.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of considerable and no 
greater social and industrial impairment, according to 
regulations in effect prior to November 7, 1996 and 
subsequent thereto.

2.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships; nor is severe 
impairment in social and industrial relationships shown.


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation and no more 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.129, 4.130, 4.132 
Diagnostic Code 9411 (prior to and on and after November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Service connection is in effect, in pertinent part, for PTSD, 
for which the RO has assigned a 30 percent rating under 
Diagnostic Code 9411 of the Rating Schedule.  The record 
shows that the veteran's original claim for service 
connection for PTSD was received in May 1994 and initially 
granted by a rating decision in April 1995.  The RO assigned 
an original rating of 10 percent under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, effective from May 17, 1994.  The 
veteran disagreed with this evaluation, and timely appealed 
the decision.  A July 1996 rating increased the evaluation to 
30 percent, from May 17, 1994.  

Thus, the veteran's claim for an evaluation in excess of 30 
percent for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 
38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation. . . . "  
The distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1999)).  See 61 
Fed. Reg. 52,695-52,702 (1996).  

The veteran has been evaluated on numerous occasions for PTSD 
under 38 C.F.R. § 4.132, Diagnostic Code 9411.  However, 
38 C.F.R. § 4.132 was redesignated, effective November 7, 
1996, as 38 C.F.R. § 4.130, which includes new rating 
criteria for PTSD under Diagnostic Code 9411.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes that the veteran has 
been denied an increased rating under both the "old" and 
"new" rating criteria.  The Board is of the opinion that 
the change in the rating criteria effective November 7, 1996, 
did not result in a more favorable version of the regulation 
than the prior criteria with respect to the veteran in this 
case.  The new criteria are more objective than the old and 
will result in more consistent evaluations and greater ease 
in comparing examinations.  The symptoms indicated at each 
level are not intended to be comprehensive (and could not be, 
because of the multitude of symptoms in mental disorders), 
but to provide an objective framework that will enable rating 
boards to assign consistent evaluations for mental disorders 
based on signs and symptoms.  See 60 Fed. Reg. 54,825-54,831 
(1995).  As there is no indication that consideration under 
the current criteria would result in a higher, or lower, 
evaluation of the same symptoms than would result from 
consideration under the previous criteria, the Board will 
specifically apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).  

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity.  A 50 percent 
disability rating under 38 C.F.R. § 4.132, Diagnostic Code 
9411 was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, or when by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

Under the amended criteria of Diagnostic Code 9411, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  

Factual background 

Employment records dated from 1989 to 1995 essentially show 
that, although the veteran was never fired, the veteran was 
reprimanded on numerous occasions for disputes with co-
workers and supervisors.  

VA examined the veteran in September 1994.  The veteran 
complained of intrusive thoughts about Vietnam and that he 
wished he had died there.  He reported feelings of survivor 
guilt.  The veteran reported that he would get angry and 
irritable with outbursts from time to time.  These outbursts 
had hindered his career opportunities, and had adversely 
impacted his family life and his relationship with his two 
daughters and his wife.  The veteran described himself as 
emotionally numb, which prevented him from being close to his 
wife and daughters.  He reported that he would wake up in the 
middle of the night occasionally in a cold sweat.  He felt 
uncomfortable in crowds and he preferred to be alone.  The 
veteran avoided talking about his experiences in Vietnam, 
until his recent counseling sessions.  The veteran reported 
that he felt depressed from time to time and entertained 
suicidal thoughts.  The objective examination revealed that 
the veteran's speech was pressured at times but was goal 
directed and organized.  He also had intrusive thoughts about 
Vietnam, as well as nightmares and flashbacks.  He 
experienced survival guilt and he had exaggerated startle 
response.  The veteran would occasionally get suicidal 
thoughts, although he denied delusions and hallucinations.  
His attention and concentration were fair.  He was oriented 
in all three spheres and his insight and judgment were fair.  
The diagnosis was PTSD due to service.  The examiner 
elaborated that the veteran continued to experience 
nightmares, dreams and flashbacks about Vietnam, inclusive 
thoughts about Vietnam, survival guilt, depression, 
irritability, anger and mood swings, difficulty in intimacy, 
emotional numbing and sleep disturbances.  The examiner 
opined that the clinical picture was quite indicative of 
delayed PTSD, and that the veteran had more greatly severe 
social impairment and more great vocational impairment.  The 
veteran was competent to handle his funds.

In December 1995, the veteran appeared before a hearing 
officer at the RO.  The veteran testified that his PTSD 
interfered with his professional and family life.  For 
example, the veteran testified that his employer transferred 
him from his supervisory position to a nonsupervisory one.  
The veteran explained that he had communication problems with 
coworkers.  The veteran's wife testified that the veteran 
would say hurtful things to people, to include herself and 
their children.  The veteran's wife reported that the family 
would not eat dinner together because a fight would break 
out.  The veteran's spouse added that she has multiple 
sclerosis, and that her condition had added to the veteran's 
stress.  The veteran reported that he sought counseling at 
the Vet Center in order to control his anger. 

According to a December 1995 report from the Vet Center, the 
social worker reported that the veteran had been a client 
since March 1994.  The social worker observed that the 
veteran tried very hard to present himself as a person who 
had no problems.  It became clear during the counseling 
sessions, however, that the veteran's pride left him in 
denial of his readjustment issues.  These issues stemmed from 
multiple traumas due to combat.  Based on his observations, 
the social worker found it very unusual that the veteran had 
sustained employment for such a long period of time given the 
severity of the veteran's PTSD symptoms.  The social worker 
commented that the PTSD has hindered his career 
opportunities.  The social worker added that the veteran's 
family relationships have suffered greatly.  For example, the 
veteran had a strained relationship with his two daughters 
and his marriage was one of mutual tolerance.  The social 
worker reported that the veteran's score of 116 on the 
Mississippi Scale showed a very severe case of PTSD.  The 
veteran continued with weekly sessions.

According to a March 1996 VA social survey the examiner 
assessed that the veteran continued to have intrusive 
thoughts, and he thought about his combat experiences more 
than he would like to admit.  Furthermore, although the 
veteran reported that he slept well, he experienced some 
confusing and troubling dreams.  He related that he slept 
about five to six hours a night.  The veteran reported that 
he drank alcohol to relax.  Moreover, he remarked that he 
occasionally had flashbacks to Vietnam.  He reported that he 
had trouble experiencing pleasure. 

VA examined the veteran in April 1996.  According to the 
report, the objective examination revealed that the veteran 
related in a distant and superficial manner.  Once engaged, 
he interacted with a very constricted affect.  His speech was 
coherent and relevant, but pressured and loud.  He was tense 
and anxious.  He exhibited evidence of restlessness and 
increased motor activity.  There was no evidence of thought 
disorder.  His cognitive functioning was average for his age.  
The assessment was that the veteran continued to show active 
symptoms of PTSD, particularly the behavioral manifestations, 
such as anger, irritability, which have severely interfered 
with his ability to relate to people in all areas of life.  
The diagnosis was PTSD and the veteran was competent.

VA examined the veteran in June 1998.  The veteran reported 
that he had been employed at the same place since 1973.  
During that time, the veteran indicated that he was counseled 
due to communication troubles with supervisors and peers.  
The veteran remarked that he would get angry and say whatever 
was on his mind, instead of being diplomatic.  During the 
previous year, the veteran's employer was downsizing and he 
feared that he would lose his job.  The veteran survived the 
downsizing, however.  The veteran also described anger 
control problems that he had at home with his wife and 
children.  Based on the examination, the examiner made the 
following observations.  The veteran was direct and 
nonevasive, and appeared to downplay some of his symptoms.  
There was no evidence of obsessions, compulsions or phobias, 
hallucinations, or delusions.  His mood was euthymic and his 
affect appropriate to thought content.  The veteran was 
taking Prozac.  His appetite seemed fine and he slept about 
six hours a night, with occasional war related nightmares.  
He also had fleeting suicidal thoughts, but never took them 
seriously.  The veteran had nightmares, intrusive thoughts, 
avoided crowds, had few friends, and had strained 
interpersonal relationships at home and at work.  The veteran 
would get easily irritable, startled by loud noises, and 
hypervigilant.  The veteran reported that he did not think 
that he would live a long time.  Based on the foregoing, the 
examiner diagnosed PTSD and a current GAF of 55.  The 
examiner elaborated that the veteran showed no improvement 
since the last compensation examination.  The veteran was 
still able to work in spite of continued interpersonal 
problems, which seemed to have significantly influenced his 
pay level and advancement status.  The examiner added that 
1997 was an extremely stressful year for the veteran.  The 
examiner found the veteran competent to handle funds in his 
own best interests.  

A May 1999 VA outpatient psychiatric record reveals that the 
veteran was on Prozac, 20 milligrams a day.  The veteran 
described difficulty at work stemming from his PTSD related 
irritability and anger and difficulty relating to people.  He 
reported that he had not been promoted since 1994.  The 
examiner noted that the GAF score was 51.

In June 1999, the veteran and his wife appeared before the 
undersigned in Washington, DC.  In short, he testified that a 
rating in excess of 30 percent was warranted for his PTSD.  
For example, he maintained that his PTSD interfered with his 
work.  The veteran recounted that in 1997 his employer 
downsized and, as a result, he was afraid of losing his job.  
The veteran felt that the PTSD prevented him from advancing 
at work.  His employer had promoted the veteran's co-workers 
who were hired after he was.  The veteran reports that he now 
works essentially by himself, and he no longer supervises 
anyone.  During this time, he began taking Prozac.  He 
remarked that, although the Prozac helped him at first, he 
does not see sustained improvement with the medication.  He 
also felt that counseling at the Vet Center did not help him.  
The veteran's wife testified that he did not sleep well 
during the night and that he would kick and jump during the 
night.   

During the pendency of this appeal, the veteran submitted 
various lay statements from friends, family, and co-workers 
in support of his claim.  The lay statements cumulatively 
describe the veteran's anger control problems.

In a January 2000 report from a Vet Center, the readjustment 
counseling therapist updated a January 1999 report.  Since 
the submission of the prior report, the veteran had lost his 
job where he had worked since 1973, as a result of a 
scheduled reduction in force.  Following his loss of 
employment, the veteran had enrolled in two classes, but 
before the classes ended, he had become bored and frustrated 
over not knowing what he wanted to do.  Employment counseling 
referrals were made and although the veteran followed through 
on these referrals, he had come no nearer to identifying what 
he wanted to do than when he first lost his job.  The writer 
felt that the veteran was experiencing an exacerbation of his 
PTSD symptoms.  His relationship with his wife continued to 
be characterized by lack of communication, detachment, and 
the absence of trust.  It was felt that he was currently 
experiencing severe disturbances of motivation and mood, 
difficulty establishing work related relationships, and the 
notable absence of any social supports or relationships.  He 
displayed some evidence of flattened affect and 
circumlocution.  It was questionable whether he was capable 
of sustained employment at the present time.

VA examined the veteran in January 2000.  The veteran echoed 
his prior complaints.  His occupational history was reviewed, 
and it was noted that he had been released from his job the 
previous June, after having worked there for 24 years.  The 
objective examination revealed that the veteran was neatly 
dressed and groomed.  The examiner noted that the veteran 
gave the initial impression that he had difficulty relaxing 
and he kept people at bay by dominating the conversation and 
not listening.  The veteran's speech was clear, but rapid and 
pressured.  His mood was anxious.  He did not give any 
outward signs of being depressed.  However, the examiner 
described the veteran as an individual who kept his 
depressive thoughts out of awareness by a critical attitude 
of other people's behavior and outbursts of anger on slight 
provocation.  He gave no indication of any loss of a reality 
orientation or deviant thought processes.  His memory was 
intact on all levels, and insight was superficial.  He was 
neither homicidal nor suicidal.  The examiner diagnosed 
moderate to severe PTSD with a GAF of 55.  

VA outpatient treatment notes, covering the period from 1997 
to 2000, reflect that in early May 2000, the veteran reported 
that he had taken a job, was very satisfied with the job and 
was very pleased that he was capable of doing the work.  His 
mental status was noted to be much improved.  He continued to 
suffer from depression, and his medication was changed.  When 
seen approximately eight days later, he was noted to be 
employed as a driver.

Analysis

After reviewing the foregoing evidence, the Board finds that 
the veteran's PTSD warrants an increased rating to 50 percent 
under both the new criteria and old criteria.  The veteran's 
service-connected PTSD has resulted in occupational and 
social impairment with reduced reliability and productivity.  
For example, according to the September 1994 VA medical 
examination report, the examiner opined that the clinical 
picture was quite indicative of delayed PTSD, and that the 
veteran had more greatly severe social impairment and more 
great vocational impairment.  According to the April 1996 
report, the assessment was that the veteran continued to show 
active symptoms of PTSD, particularly the behavioral 
manifestations, such as anger, irritability, which have 
severely interfered with his ability to relate to people in 
all areas of life.  The veteran had been on Prozac to control 
his temper.  The veteran's employment records buttress the 
veteran's contention that he has experienced anger control 
problems with his coworkers and supervisors as a result of 
his PTSD.  The personnel records clearly show that the 
veteran was routinely reprimanded as a result of his behavior 
at work.  

The Board acknowledges that the GAF scores of record reflect 
moderate impairment or moderate difficulty in social, 
occupational or school functioning.  Nevertheless, in 
comparison with the medical examination report findings 
(which describe the veteran's PTSD in terms of moderate to 
severe) and the veteran's personnel records outlined above, 
the Board finds that a rating in excess of 30 percent is 
warranted.  For these reasons, the Board finds that the 
evidence supports a finding of occupational and social 
impairment with reduced reliability and productivity 
warranting a 50 percent evaluation under the old and revised 
criteria.

Nevertheless, an evaluation in excess of 50 percent under 
either criteria is not warranted.  A 70 percent rating is 
assignable when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  To that extent, 
these new regulations require a finding of symptoms of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Although the Vet Center 
reported in December 1995 that the veteran's score of 116 on 
the Mississippi Scale showed a very severe case of PTSD, the 
evidence as a whole does not demonstrate the level of 
disability contemplated by the assignment of a 70 percent 
rating.  The evidence of record cumulatively shows that the 
thought processes appeared normal.  Although he did not enjoy 
crowds, he would go out in public and to ball games.  There 
were no findings of obsessional rituals or near-continuous 
panic.  Although there was evidence of depression, it did not 
affect his ability to function independently.  Also, he was 
able to maintain employment with one company for more than 
two decades, albeit his job performance was impacted by his 
PTSD.

Furthermore, there is sufficient evidence that shows that the 
veteran is able to establish and maintain effective 
relationships.  While the veteran's relationships with his 
family have been strained, most of the symptoms required to 
evaluate the veteran as 70 percent disabling are not present.  
Moreover, while the veteran's occupational and social 
impairment have somewhat affected his mood and relationship 
with his coworkers and family, the record clearly shows that 
his ability to relate with others, judgment, and thinking 
have remained relatively intact.

Similarly, under the criteria for evaluating psychiatric 
disorders effective prior to November 7, 1996, entitlement to 
an evaluation in excess of 50 percent has not been 
demonstrated.  A 70 percent evaluation under the old criteria 
was assignable when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Accordingly, 
despite the reported work problems, the veteran was employed 
with the same company for over two decades.  Moreover, the 
record clearly indicates that his losing his job was due to 
his employer's downsizing and not his individual behavior.  
He was also able to obtain other employment, which he 
reportedly was very pleased and satisfied with.  Thus, there 
is no evidence that shows, and the veteran does not contend, 
that he is presently unable to work due to his service-
connected PTSD.

With regard to social impairment, the record clearly shows 
that the veteran currently maintains a relationship with his 
wife and children, albeit strained.  Thus, the Board finds 
that the evidence supports a finding of considerable but no 
greater social impairment.  Considering the criteria prior to 
November 7, 1996, there is no evidence that the veteran's 
PTSD has caused severe impairment of his industrial capacity.

Based on the foregoing, the veteran's symptomatology is 
reflective of findings warranting a higher evaluation of 50 
percent, but no more, for his service-connected PTSD.

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This regulation is for application in exceptional cases where 
the schedular evaluations are found to be adequate.  The 
governing norm is a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards".  In the 
present case, the RO found that the veteran's PTSD did not 
present such an exceptional or unusual disability picture.  
There is no indication in the record that the veteran's PTSD 
has resulted in frequent hospitalization.  In this regard, 
the veteran testified before the undersigned that the PTSD 
interfered with his advancement at work, but not his ability 
to work.  The record further shows that he is still employed.  
Therefore, the Board finds that there is no further showing 
that the symptoms of his PTSD prevent him from working.  
There is also no showing of an exceptional of unusual 
disability picture.  Under these circumstances, the Board 
concludes that neither the veteran's statements nor the 
clinical evidence indicates that the veteran's PTSD warrants 
the assignment of an extraschedular evaluation.


ORDER

A 50 rating percent for PTSD is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

